 
 
I 
108th CONGRESS 2d Session 
H. R. 4271 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Smith of New Jersey (for himself, Mr. Oberstar, Mr. Hyde, Mr. King of New York, and Mr. Payne) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To require the Secretary of State, in consultation with the heads of other appropriate departments and agencies, to conduct an economic impact study on the dual gateway policy of the Government of Ireland before the United States takes any action that could lead to the discontinuation of the policy. 
 
 
1.Short titleThis Act may be cited as the Dual Gateway Policy Review Act. 
2.Dual gateway policy review required 
(a)In generalThe Secretary of State shall review the dual gateway policy and determine the effects the discontinuation of the policy might have on the United States economy and the Western Ireland economy before the United States takes any diplomatic action that could lead to the discontinuation of the policy. 
(b)Economic impact studyIn determining the effects that the discontinuation of the dual gateway policy might have on the United States economy, the Secretary of State, in consultation with the heads of other appropriate departments and agencies, shall consider the effects the discontinuation of the policy might have on United States businesses operating in Western Ireland and Irish businesses operating in and around Shannon Airport. 
(c)ReportThe Secretary of State shall submit a report describing the determinations made under subsection (a), together with any recommendations for United States action, to Congress not later than 180 days after the date of the enactment of this Act. 
(d)Dual gateway policyThe term dual gateway policy means the policy of the Irish Government which requires certain air carriers serving Dublin Airport to undertake equal numbers of flights to Shannon Airport and Dublin Airport during each calendar year.  
 
